DETAILED ACTION
1.          Claims 1-12 have been examined and are pending

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
4.          The information disclosure statements (IDS) submitted on 7/23/2020, 1/05/2021, and 11/18/2021 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 101
5.       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



     a) Claim 11 recites “A Bluetooth Low Energy (BLE) configured to operate in accordance with the method of claim 1”. A Bluetooth Low Energy (BLE) does/do not fall within at least one of the four categories of patent eligible subject matter.
     b) Claim 12 recites “A computer program product containing instructions that, when executed within a Bluetooth Low Energy network comprising multiple nodes, will configure the network to operate in accordance with the method of claim 1.” A “computer program product” as described is non-statutory. The "product" is not tied to a non-transitory or tangible computer storage medium executed by a machine or processor to provide necessary functional and structural interrelationship and to produce useful, concrete and tangible result(s).

Claim Rejections - 35 USC § 112
7.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.          Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

     b) Claim 1 recites “the data to send was received”. It is unclear how “the data to send” “was received”, if the data has not been sent.
     c) Claim 1 recites “starting a scan mode” and a conditional statement reciting “if the data to send was received from a downstream node, the first node begins a scan mode”. It is unclear how a scan mode is started and then “begins a scan mode”.
     d) Claim 2 recites “the data to send was received”. It is unclear how “the data to send” “was received”, if the data has not been sent.
     e) Claim 3 recites “the time delay is a time period which is at least twice of an ADV event.” It is unclear the quantitative measure of “an ADV event”.
     f) Claim 4 recites “the data to send was received”. It is unclear how “the data to send” “was received”, if the data has not been sent.
     g) Claim 5 recites “the data to send was received”. It is unclear how “the data to send” “was received”, if the data has not been sent.
     h) Claim 5 recites “the first node cycles between ADV events and scan modes of random durations”.  It is unclear which is of random durations: the ADV events, scan modes, or both.
     i) Claim 6 recites “the data to send was received”. It is unclear how “the data to send” “was received”, if the data has not been sent.
     j) Claim 7 recites “the data to send was received”. It is unclear how “the data to send” “was received”, if the data has not been sent.

     l) Claim 11 a “Bluetooth Low Energy (BLE)”. It is unclear what the BLE is referring to.
     m) Claim 12 recites “the network”. There is insufficient antecedent basis for the limitation within the claim. 
     n) Claim 10 recites “determine whether the data to send has been transmitted”. It is unclear how “data to send” “has been transmitted”, if the data has not been sent.
     o) Claim 10 recites “the data to send was received”. It is unclear how “the data to send” “was received”, if the data has not been sent.
     p) Claim 10 recites “enter a scan mode” and a conditional statement reciting “if the data to send was received from a downstream node, the first node begins a scan mode”. It is unclear how a scan mode is started and then “begins a scan mode”.

Claim Rejections - 35 USC § 102
9.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.         Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2014/0355582 A1 to Kamath et al. (hereinafter “Kamath”).
            Regarding Claim 1, Kamath discloses a method for communicating data between Bluetooth Low Energy (BLE) devices in a network comprising multiple nodes (Kamath: [0002], [0026-0027], [0059-0060], and [0069] – corresponds to a wireless, BLE network comprising a plurality of nodes.), the method comprising:
     starting a scan mode at a first node having data to send (Kamath: [0070-0072] – corresponds to master/scanner performing a scan.); and
     determining whether data to send has been transmitted to the first node from an upstream node or a downstream node (Kamath: [0079-0082] – corresponds to data communication from a downstream node (master/scanner to a slave/advertiser) or from an upstream node (slave/advertiser to a master/scanner).), wherein:
          (i) if the data to send was received from a downstream node, the first node begins a scan mode (Kamath: [0089-0091] – corresponds to master/scanner determining a scan mode for data to send to slave/advertiser.); or
          (ii) if the data to send was received from an upstream node, the first node begins an ADV event (Kamath: [0089-0091] – corresponds to slave/advertiser sending an advertisement for data to send in upstream to master/scanner.).
            Regarding Claim 2, Kamath discloses the method of claim 1, wherein, if the data to send was received from an upstream node, the first node waits for a time delay before beginning an ADV event (Kamath: [0075] – corresponds to waiting an amount of time before sending an advertisement.).
Regarding Claim 3, Kamath discloses the method of claim 2, wherein the time delay is a time period which is at least twice of an ADV event (Kamath: Figure 6 – illustrates at least an interval between advertisements that has a delay twice as long as the advertisement.).
             Regarding Claim 4, Kamath discloses the method of claim 1, wherein, if the data to send was received from an upstream node, and after the ADV event occurs, the first node begins a scan mode of random duration (Kamath: [0077] – a low power random time interval occurs for scanning after an advertisement is sent for aggregated data. See also [0070].).
            Regarding Claim 5, Kamath discloses the method of claim 4, wherein, if the data to send was received from an upstream node, and after the scan mode occurs, the first node cycles between ADV events and scan modes of random durations (Kamath: [0068-0070] – corresponds to random durations between advertising events.).
            Regarding Claim 6, Kamath discloses the method of claim 1, wherein, if the data to send was received from a downstream node, and after the scan mode occurs, the first node begins an ADV event (Kamath: [0089-0091] – corresponds to slave/advertiser sending an advertisement for data to send in upstream to master/scanner.).
            Regarding Claim 7, Kamath discloses the method of claim 6, wherein, if the data to send was received from a downstream node, and after the ADV event occurs, the first node cycles between scan modes of random durations and ADV events (Kamath: [0068-0070] – corresponds to random durations between advertising events after scanning.).
            Regarding Claim 8, Kamath discloses the method of claim 1, wherein a data session is established and data is transmitted from the first node to the second node (Kamath: [0064] – corresponds to connecting between a master/scanner and a slave/advertiser after acknowledging a connection request.).
            Regarding Claim 9, Kamath discloses the method of claim 8, wherein after the data is transmitted the first node returns to a default mode (Kamath: [0026-0027] – corresponds to reverting back to a sleep mode if no data is available or data has completed.).

             Claim 10, directed to a device embodiment of claim 1, recites similar features as claim and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1.
            Regarding Claim 11, Kamath discloses a Bluetooth Low Energy (BLE) configured to operate in accordance with the method of claim 1 (Kamath: [0002], [0026-0027], [0059-0060], and [0069] – corresponds to a wireless, BLE network comprising a plurality of nodes.).
            Regarding Claim 12, Kamath discloses a computer program product (Kamath: [0060-0061] – suggested by storing Bluetooth 4.0 protocol information.) containing instructions that, when executed within a Bluetooth Low Energy network comprising multiple nodes, will configure the network to operate in accordance with the method of claim 1.

Conclusion
12.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

13.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2018/0132183 A1 to Gattu at [0029];
US PGPub 2017/0353365 A1 to Li et al. at [0008-0009], [0018-0030], [0044], [0056], [0063];
US PGPub 2017/0303070 A1 to Batra et al. at [0029-0044], [0047-0052], [0072-0093];
US PGPub 2012/0083210 A1 to Cutrignelli at [0003-0008], [0025-0050], [0070].


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474